Citation Nr: 1401024	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-27 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation for residuals of dental trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to March 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his October 2012 substantive appeal to the Board, the Veteran's requested a travel board hearing, which was scheduled for October 2013.  The Veteran failed to appear for that hearing without good cause.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.702 (2013).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Following the issuance of the statement of the case, the Veteran submitted a statement with attached evidence in December 2013.  Along with a VA Form 9 submitted in October 2012, the Veteran submitted a statement that he would waive the right to have his case remanded to the RO if he submitted additional evidence.  Accordingly, the Board will proceed with a decision in this matter.  


FINDING OF FACT

Residuals of dental trauma due to injury in service are not show.


CONCLUSION OF LAW

The criteria for service connection for residuals of dental trauma are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA satisfied its duty to notify and assist the Veteran in this case.  The record reflects that VA sent to the Veteran all required notice in a February 2011 letter, prior to the rating decision on appeal.  The record further reflects that VA obtained the Veteran's service treatment records along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  A VA medical examination was not provided here as there is no credible lay evidence or competent medical evidence indicating that there is any dental condition related to service or that he sustained dental trauma during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Dental Trauma

The Veteran is claiming service connection for residuals of dental trauma.  The Veteran submitted a VA Form 21-4138 dated in July 1998 reporting that he had consumed C-4 in an effort to "get high."  He also reported a history of dental injury.  It is unclear if this form was submitted to VA in 1998 as neither it nor the accompanying Application for Medical Benefits was dated stamped as being received by VA in 1998.  

He reported a similar history on his VA compensation claim received in January 2011.  He again reported that he consumed C-4 plastic explosives, but did not report date disability began or place of treatment.  In the remarks section of his application for compensation, he reported that he "was seen at VAMC Houston a few years ago."

Service treatment records include a Dental Patient Medical History dated in February 1975 and services rendered note, which show no complaints or findings for dental trauma.  The record shows that the Veteran underwent dental exams in April 1974 and February 1975, but no abnormalities were noted.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection of dental conditions will be established under these circumstances:

(a)  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in Sec. 17.161 of this chapter.

(b)  The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.

(c)  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.

(d)  The following principles apply to dental conditions noted at entry and treated during service:

(1)  Teeth noted as normal at entry will be service- connected if they were filled or extracted after 180 days or more of active service.

(2)  Teeth noted as filled at entry will be service- connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.

(3)  Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service- connected.

(4)  Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.

(5)  Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.

(6)  Teeth noted as missing at entry will not be service connected, regardless of treatment during service.

(e)  The following will not be considered service-connected for treatment purposes:

(1)  Calculus;

(2)  Acute periodontal disease;

(3)  Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and

(4)  Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

(f) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.

38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in this section.

(a)  Class I.  Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.

(b)  Class II. (1)(i)  Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service- connected noncompensable condition, but only if: (A)  They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B)  Application for treatment is made within 180 days after such discharge or release. (C)  The certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and (D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran. (ii) Those veterans discharged from their final period of service after August 12, 1981, who had reentered active military service within 90 days after the date of a discharge or release from a prior period of active military service, may apply for treatment of service-connected noncompensable dental conditions relating to any such periods of service within 90 days from the date of their final discharge or release. (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction. (2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one- time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days. (B) Application for treatment is made within one year after such discharge or release. (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran. (ii) Those veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service- connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release. (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction.

(c)  Class II (a).  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.

(d)  Class II(b).  Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service- connected dental condition or disability.

(e)  Class II(c).  Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment.

(f)  Class IIR (Retroactive).  Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983. (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim. All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status.

(g)  Class III.  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.

(h)  Class IV.  Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment.

(i)  Class V.  A veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in Sec. 17.47(g).

(j)  Class VI.  Any veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment.

38 C.F.R. § 17.161.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for dental trauma for the purpose of VA compensation.  

Although the Veteran reported in 1998 and January 2011 that he consumed C4 explosive material and had dental trauma, service treatment records show normal clinical evaluation at service separation in March 1975, no findings for dental defect or abnormal pathology on dental exam in February 1975, and, the Veteran's report of "I am in good health" on service separation examination in March 1975.  The first indication of any dental disorder is on the Veteran's at its earliest 1998.  The Veteran reported vaguely in connection with his claims treatment at both VA and private medical facilities.  However, no pertinent medical evidence was obtained from those entities identified by the Veteran.  In fact, other than the Veteran's self-report of dental trauma, there is no documented evidence of dental injury.  Notably, the Veteran has not identified any symptoms associated with the alleged dental trauma or the connection between ingesting C4 explosive any current dental problems.  The Veteran is competent to report his symptoms, but has not done so here.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the extent that he reports injury from ingesting C4 explosive during active duty, the Board finds that this lacks credibility in view of his self-report at service separation in March 1975 that he was in good health coupled with the normal clinical evaluation and absence of dental abnormalities on the dental exam in February 1975.

Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  However, the Board observes that service connection for treatment purposes is not warranted as the Veteran does not meet any of the criteria outlined above.  38 C.F.R. § 17.161.

Accordingly, the claim is denied.


ORDER

Service connection for residuals of dental trauma is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


